CARSON, Judge.
The only question presented on appeal is whether the trial judge should have granted the defendant’s motion for nonsuit duly made at the end of the State’s evidence and again at the end of all the evidence. We think the position of the defendant is well taken. The instant case is very similar to the factual situation reported in State v. Fuller, 259 N.C. 111, 130 S.E. 2d 61 (1963). That case also involved a head-on collision which was *264not aggravated by the particular circumstances of the incident other than some evidence that the defendant may have been speeding slightly. While recognizing the difference between the want of due care which would hold one liable for damages in a civil action, and culpable negligence which would sustain a conviction of criminal laws, the court held that the factual situation in that case could not sustain a conviction of manslaughter. In reversing the defendant’s conviction the court held at page 114 that:
[h]is failure to keep a proper lookout was the proximate cause of the collision. The evidence does not warrant a conclusion that defendant intentionally drove into the center lane with actual knowledge of the presence and position therein of the Tedder car. The unintentional violation of a prohibitory statute, unaccompanied by recklessness or probable consequences of a dangerous nature, when tested by the rule of reasonable foreseeability, is not such negligence as imports criminal responsibility. But if it is accompanied by recklessness or probable consequences of a dangerous nature, when tested by the foreseeability rule, amounting altogether to a thoughtless disregard of consequences or a heedless indifference to the safety and rights of others, then such negligence, if injury or death insues, is culpable.
We do not think that the facts of the instant case sustain a finding of culpable or criminal negligence. State v. Massey, 271 N.C. 555, 157 S.E. 2d 150 (1967) ; State v. Reddish, 269 N.C. 246, 152 S.E. 2d 89 (1967) ; State v. Fuller, supra; State v. Ledford, 10 N.C. App. 315, 178 S.E. 2d 235 (1971). There was no evidence of drinking, excessive speed, or reckless driving. Furthermore, there was not a yellow line in the defendant’s lane of travel to warn him that oncoming traffic could not be seen. He sounded his horn and flicked his lights as he passed the other vehicle. The tragic consequences of the accident does not turn civil negligence into criminal negligence. The judgment of the trial court is reversed.
Judges Britt and Hedrick concur.